Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Jeffery Placker on 8/22/22.

The application has been amended as follows: 

1. (Currently Amended)	A computer-implemented method, executed on a computing device, comprising:
detecting, using artificial intelligence / machine learning, one or more security events within a computing platform of a client;
notifying the client of the one or more security events within the computing platform;
determining if the client responded to the one or more security events within the computing platform;
determining how long it took the client to resolve the one or more security events; and 
providing a response report to the client that quantifies client response performance based, at least in part, upon if the client responded to the one or more security events within the computing platform, wherein the response report includes time-based resolution performance for the client sorted by security even severity, wherein the response report compares a response rate of the client to the response rate of a third party including a customer index as a sliding scale grade concerning the response performance of the client versus the response performance of the third-parties, the response rate of the client based upon failure of the client to respond to detected security events the client was notified of, and wherein the client is one or more of a user, an owner, and an operator of the computing platform. 

2. (Original)	The computer-implemented method of claim 1 wherein the response report defines a client response rate with respect to if the client responded to the one or more security events within the computing platform.

3. (Cancelled)

4. (Previously Presented)	The computer-implemented method of claim 1 wherein the third-parties include one or more of:
other clients regardless of industry; and
other clients in the same industry as the client.

5. (Original)	The computer-implemented method of claim 1 wherein the response report defines time-based response performance over a defined period of time.

6. (Original)	The computer-implemented method of claim 5 wherein the time-based response performance includes time-based response performance for the client.

7. (Original)	The computer-implemented method of claim 5 wherein the time-based response performance includes time-based response performance for third-parties.

8. (Original)	The computer-implemented method of claim 7 wherein the third-parties include one or more of:
other clients regardless of industry; and
other clients in the same industry as the client.

9. (Currently Amended)	A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
detecting, using artificial intelligence / machine learning, one or more security events within a computing platform of a client;
notifying the client of the one or more security events within the computing platform;
determining if the client responded to the one or more security events within the computing platform;
determining how long it took the client to resolve the one or more security events; and 
providing a response report to the client that quantifies client response performance based, at least in part, upon if the client responded to the one or more security events within the computing platform, wherein the response report includes time-based resolution performance for the client sorted by security even severity, wherein the response report compares a response rate of the client to the response rate of a third party including a customer index as a sliding scale grade concerning the response performance of the client versus the response performance of the third-parties, the response rate of the client based upon failure of the client to respond to detected security events the client was notified of, and wherein the client is one or more of a user, an owner, and an operator of the computing platform.

10. (Original)	The computer program product of claim 9 wherein the response report defines a client response rate with respect to if the client responded to the one or more security events within the computing platform.

11. (Cancelled)

12. (Previously Presented)	The computer program product of claim 9 wherein the third-parties include one or more of:
other clients regardless of industry; and
other clients in the same industry as the client.

13. (Original)	The computer program product of claim 9 wherein the response report defines time-based response performance over a defined period of time.

14. (Original)	The computer program product of claim 13 wherein the time-based response performance includes time-based response performance for the client.

15. (Original)	The computer program product of claim 13 wherein the time-based response performance includes time-based response performance for third-parties.

16. (Original)	The computer program product of claim 15 wherein the third-parties include one or more of:
other clients regardless of industry; and
other clients in the same industry as the client.

17. (Currently Amended)	A computing system including a processor and memory configured to perform operations comprising:
detecting, using artificial intelligence / machine learning, one or more security events within a computing platform of a client;
notifying the client of the one or more security events within the computing platform;
determining if the client responded to the one or more security events within the computing platform;
determining how long it took the client to resolve the one or more security events; and 
providing a response report to the client that quantifies client response performance based, at least in part, upon if the client responded to the one or more security events within the computing platform, wherein the response report includes time-based resolution performance for the client sorted by security even severity, wherein the response report compares a response rate of the client to the response rate of a third party including a customer index as a sliding scale grade concerning the response performance of the client versus the response performance of the third-parties, the response rate of the client based upon failure of the client to respond to detected security events the client was notified of, and wherein the client is one or more of a user, an owner, and an operator of the computing platform. 

18. (Original)	The computing system of claim 17 wherein the response report defines a client response rate with respect to if the client responded to the one or more security events within the computing platform.

19. (Cancelled)

20. (Previously Presented)	The computing system of claim 17 wherein the third-parties include one or more of:
other clients regardless of industry; and
other clients in the same industry as the client.

21. (Original)	The computing system of claim 17 wherein the response report defines time-based response performance over a defined period of time.

22. (Original)	The computing system of claim 21 wherein the time-based response performance includes time-based response performance for the client.

23. (Original)	The computing system of claim 21 wherein the time-based response performance includes time-based response performance for third-parties.

24. (Original)	The computing system of claim 23 wherein the third-parties include one or more of:
other clients regardless of industry; and
other clients in the same industry as the client.

25. - 27. (Cancelled)


Allowable Subject Matter

Claims 1-2, 4-10, 12-18, 20-24, 25-27 are allowed.

Claims should be viewed as allowable over the prior art over at least Boggs US 10,594,722; Cassidy US 2019/0052660; Roundy US 9,888,024; McGovern US 2009/0024663; and new art Ganor US 2018/0375892. 
The prior art above, teaches the generic art of the claims at issue. Examiner believes Applicant incorporation of new claims have distinguished the invention over the prior art combination as to make it allowable.  No single claim element should be viewed as allowable on its own merits.  It is the claims as a whole that should be viewed as allowable over the prior art of record.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439